
	

113 S871 IS: Combating Military Sexual Assault Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 871
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mrs. Murray (for
			 herself, Ms. Ayotte, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to enhance
		  assistance for victims of sexual assault committed by members of the Armed
		  Forces, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combating Military Sexual Assault
			 Act of 2013.
		2.Special Victims'
			 Counsel for victims of sexual assault committed by members of the Armed
			 Forces
			(a)Special
			 Victims' Counsel for victims of sexual assault committed by members of the
			 Armed Forces
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretaries of the military departments shall each implement a
			 program on the provision of a Special Victims' Counsel to victims of a sexual
			 assault committed by a member of the Armed Forces.
				(2)QualificationAn
			 individual may not be designated as a Special Victims' Counsel under this
			 subsection unless the individual is—
					(A)a judge advocate
			 who is a graduate of an accredited law school or is a member of the bar of a
			 Federal court or the highest court of a State; and
					(B)is certified as
			 competent to be designated as a Special Victims' Counsel by the Judge Advocate
			 General of the Armed Force of which the individual is a member.
					(3)Duties
					(A)In
			 generalSubject to subparagraph (C), the duties of a Special
			 Victims' Counsel shall include the provision of legal advice and assistance to
			 a victim in connection with criminal and civil legal matters related to the
			 sexual assault committed against the victim, including the following:
						(i)Legal advice and
			 assistance regarding criminal liability of the victim.
						(ii)Legal advice and
			 assistance regarding the victim’s responsibility to testify, and other duties
			 to the court.
						(iii)Legal advice
			 regarding the potential for civil litigation against other parties (other than
			 the Department of Defense).
						(iv)Legal advice
			 regarding any proceedings of the military justice process which the victim may
			 observe.
						(v)Legal advice and
			 assistance regarding any proceeding of the military justice process in which
			 the victim may participate as a witness or other party.
						(vi)Legal advice and
			 assistance regarding available military or civilian restraining or protective
			 orders.
						(vii)Legal advice
			 and assistance regarding available military and veteran benefits.
						(viii)Legal
			 assistance in personal civil legal matters in connection with the sexual
			 assault in accordance with section 1044 of title 10, United States Code.
						(ix)Such other legal
			 advice and assistance as the Secretary of the military department concerned
			 shall specify for purposes of the program implemented under this
			 subsection.
						(B)Nature of
			 relationshipThe relationship between a Special Victims' Counsel
			 and a victim in the provision of legal advice and assistance shall be the
			 relationship between an attorney and client.
					(b)Assistance and
			 reporting
				(1)AssistanceSection
			 1565b of title 10, United States Code, is amended—
					(A)by redesignating
			 subsection (b) as subsection (c); and
					(B)by inserting
			 after subsection (a) the following new subsection (b):
						
							(b)Availability of
				Special Victims' Counsel for victims of sexual assault committed by members of
				the Armed Forces(1)A member of the armed
				forces, or a dependent of a member, who is the victim of a sexual assault
				described in paragraph (2) may be provided assistance by a Special Victims'
				Counsel.
								(2)A sexual assault described in this
				paragraph is any offense if alleged to have been committed by a member of the
				armed forces as follows:
									(A)Rape or sexual assault under section
				920 of this title (article 120 of the Uniform Code of Military Justice).
									(B)An attempt to commit an offense
				specified in subparagraph (A) as punishable under section 880 of this title
				(article 80 of the Uniform Code of Military Justice).
									(3)A member of the armed forces or
				dependent who is the victim of sexual assault described in paragraph (2) shall
				be informed of the availability of assistance under paragraph (1) as soon as
				the member or dependent seeks assistance from a Sexual Assault Response
				Coordinator, a Sexual Assault Victim Advocate, a military criminal
				investigator, a victim/witness liaison, a trial counsel, health care providers,
				or any other personnel designated by the Secretary of the military department
				concerned for purposes of this paragraph. The member or dependent shall also be
				informed that the assistance of a Special Victims' Counsel under paragraph (1)
				is optional and may be declined, in whole or in part, at any time.
								(4)Assistance of a Special Victims'
				Counsel under paragraph (1) shall be available to a member or dependent
				regardless of whether the member or dependent elects unrestricted or restricted
				(confidential) reporting of the sexual
				assault.
								.
					(2)ReportingSubsection
			 (c) of such section, as redesignated by paragraph (1)(A) of this subsection, is
			 further amended in paragraph (2)—
					(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(B)by inserting
			 after subparagraph (B) the following new subparagraph (C):
						
							(C)A Special Victims'
				Counsel.
							.
					(c)Conforming
			 amendments to authority on SARC, SAVA, and related
			 assistanceSubsection (a) of such section is amended—
				(1)in paragraph (1),
			 by striking may and inserting shall, upon
			 request,; and
				(2)in paragraph
			 (2)—
					(A)by inserting
			 a Special Victims' Counsel, after a Sexual Assault Victim
			 Advocate,; and
					(B)by striking
			 or a trial counsel and inserting a trial counsel, health
			 care providers, or any other personnel designated by the Secretary of the
			 military department concerned for purposes of this paragraph.
					(d)Conforming and
			 clerical amendments
				(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
					
						1565b.Victims of
				sexual assault: access to legal assistance and services of Sexual Assault
				Coordinators, Sexual Assault Victim Advocates, and Special Victims'
				Counsels
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 80 of
			 such title is amended by striking the item relating to section 1565b and
			 inserting the following new item:
					
						
							1565b. Victims of sexual assault: access to legal assistance
				and services of Sexual Assault Coordinators, Sexual Assault Victim Advocates,
				and Special Victims'
				Counsels.
						
						.
				3.Enhanced
			 responsibilities of Sexual Assault Prevention and Response Office for
			 Department of Defense sexual assault prevention and response program
			(a)In
			 generalSection 1611(b) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by
			 striking shall— and all that follows and inserting “shall do the
			 following:
				
					(1)Oversee
				development and implementation of the comprehensive policy for the Department
				of Defense sexual assault prevention and response program, including guidance
				and assistance for the military departments in addressing matters relating to
				sexual assault prevention and response.
					(2)Serve as the
				single point of authority, accountability, and oversight for the sexual assault
				prevention and response program.
					(3)Undertake
				responsibility for the oversight of the implementation of the sexual assault
				prevention and response program by the Armed Forces.
					(4)Collect and
				maintain data of the military departments on sexual assault in accordance with
				section 1615.
					(5)Provide oversight
				to ensure that the military departments maintain documents relating to the
				following:
						(A)Allegations and
				complaints of sexual assault involving members of the Armed Forces.
						(B)Courts-martial or
				trials of members of the Armed Forces for offenses relating to sexual
				assault.
						(6)Act as liaison
				between the Department of Defense and other Federal and State agencies on
				programs and efforts relating to sexual assault prevention and response.
					(7)Oversee
				development of strategic program guidance and joint planning objectives for
				resources in support of the sexual assault prevention and response program, and
				make recommendations on modifications to policy, law, and regulations needed to
				ensure the continuing availability of such resources.
					(8)Provide to the
				Secretary of Veterans Affairs any records or documents on sexual assault in the
				Armed Forces, including restricted reports with the approval of the individuals
				who filed such reports, that are required by the Secretary for purposes of the
				administration of the laws administered by the
				Secretary.
					.
			(b)Collection and
			 maintenance of dataSubtitle A of title XVI of such Act (10
			 U.S.C. 1561 note) is amended by adding at the end the following new
			 section:
				
					1615.Collection
				and maintenance of data of military departments on sexual assault prevention
				and responseIn carrying out
				the requirements of section 1611(b)(4), the Director of the Sexual Assault
				Prevention and Response Office shall do the following:
						(1)Collect from each
				military department on a quarterly and annual basis data of such military
				department on sexual assaults involving members of the Armed Forces in a manner
				consistent with the policy and procedures developed pursuant to section 586 of
				the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 1561
				note) that protect the privacy of individuals named in records and the status
				of records.
						(2)Maintain data
				collected from the military departments under paragraph (1).
						(3)Assemble from the
				data collected and maintained under this section quarterly and annual reports
				on the involvement of members of the Armed Forces in incidents of sexual
				assault.
						(4)Develop metrics
				to measure the effectiveness of, and compliance with, training and awareness
				objectives of the military departments on sexual assault prevention and
				response.
						(5)Establish
				categories of information to be provided by the military departments in
				connection with reports on sexual assault prevention and response, including,
				but not limited to, the annual reports required by section 1631, and ensure
				that the submittals of the military departments for purposes of such reports
				include data within such
				categories.
						.
			(c)Element on unit
			 of accused and victim in case synopses in annual report on sexual
			 assaults
				(1)In
			 generalSection 1631(f) of such Act (10 U.S.C. 1561 note) is
			 amended—
					(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(B)by inserting
			 after paragraph (4) the following new paragraph (5):
						
							(5)The case synopsis
				shall indicate the unit of each member of the Armed Forces accused of
				committing a sexual assault and the unit of each member of the Armed Forces who
				is a victim of sexual
				assault.
							.
					(2)Application of
			 amendmentsThe amendments made by paragraph (1) shall apply
			 beginning with the report regarding sexual assaults involving members of the
			 Armed Forces required to be submitted by March 1, 2014, under section 1631 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.
				4.Disposition and
			 other requirements for rape and sexual assault offenses under the Uniform Code
			 of Military Justice
			(a)Disposition and
			 other requirements
				(1)In
			 generalSubchapter VI of chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended by inserting after
			 section 830 (article 30) the following new section (article):
					
						830a. Art.
				30a.Rape and sexual assault offenses: disposition and other
				requirements
							(a)In
				generalNotwithstanding any other provision of this chapter,
				charges on offenses specified in subsection (b) shall be subject to the
				disposition requirement in subsection (c) and subject to the other requirements
				and limitations set forth this section.
							(b)Covered
				offensesThe charges on offenses specified in this subsection are
				charges on the offenses as follows:
								(1)Rape or sexual
				assault under section 920 of this title (article 120).
								(2)An attempt to
				commit an offense specified in paragraph (1) as punishable under section 880 of
				this title (article 80).
								(c)Disposition
				requirements(1)Subject to paragraph
				(2), the charges on any offense specified in subsection (b) shall be referred
				to an appropriate authority for convening general courts-martial under section
				822 of this title (article 22) for disposition.
								(2)If the appropriate authority to which
				charges described in paragraph (1) would be referred under that paragraph is a
				member with direct supervisory authority over the member alleged to have
				committed the offense, such charges shall be referred to a superior authority
				competent to convene a general court-martial.
								(d)Victim's
				rightsA victim of an offense specified in subsection (b) shall
				have rights as follows:
								(1)To a Special
				Victims' Counsel provided under section 1565b(b) of this title.
								(2)To have all
				communications between the victim and any Sexual Assault Response Coordinator,
				Sexual Assault Victim Advocate, or Special Victims' Counsel for the victim
				considered privileged communications for purposes of the case and any
				proceedings relating to the
				case.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter VI
			 of chapter 47 of such title (the Uniform Code of Military Justice) is amended
			 by inserting after the item relating to section 830 (article 30) the following
			 new item:
					
						
							830a. Art. 30a. Rape and sexual assault offenses: disposition
				and other
				requirements.
						
						.
				(b)Revision of
			 Manual for Courts-MartialThe Joint Service Committee on Military
			 Justice shall amend the Manual for Courts-Martial to reflect the requirements
			 in section 830a of title 10, United States Code (article 830a of the Uniform
			 Code of Military Justice), as added by subsection (b), including, in
			 particular, section 306 of the Manual relating to disposition of
			 charges.
			5.Prohibition on
			 sexual acts and contact between certain military instructors and their
			 trainees
			(a)ProhibitionSection
			 920 of title 10, United States Code (article 120 of the Uniform Code of
			 Military Justice), is amended—
				(1)by redesignating
			 subsections (e) through (g) as subsections (f) through (h); respectively;
			 and
				(2)by inserting
			 after subsection (d) the following new subsection (e):
					
						(e)Sexual acts and
				sexual contact between certain military instructors and trainees
							(1)Enhanced
				prohibition on sexual assaultA military instructor who commits a
				sexual act upon a member of the armed forces while the member is undergoing
				basic training (or its equivalent) or within 30 days after completing such
				training is guilty of sexual assault and shall be punished as a court-martial
				may direct.
							(2)Enhanced
				prohibition on abusive sexual contactA military instructor who
				commits or causes sexual contact upon or by a member of the armed forces while
				the member is undergoing basic training (or its equivalent), or within 30 days
				after completing such training, which instructor was not the spouse of the
				member at the member's commencement of such training, is guilty of abusive
				sexual contact and shall be punished as a court-martial may direct.
							(3)Covered
				military instructorsThis subsection applies with respect to the
				following members of the armed forces otherwise subject to this chapter:
								(A)Drill Sergeants
				in the Army.
								(B)Drill Instructors
				in the Marine Corps.
								(C)Recruit Division
				Commanders in the Navy.
								(D)Military Training
				instructors in the Air Force.
								(E)Company
				Commanders in the Coast Guard.
								(F)Such other
				members of the armed forces as the Secretary concerned may designate as having
				supervisory authority over new recruits undergoing basic training (or its
				equivalent).
								(4)ConsentLack
				of consent is not an element and need not be proven in any prosecution under
				this subsection. Consent is not a defense for any conduct in issue in any
				prosecution under this
				subsection.
							.
				(b)Cross
			 references to definitionsChapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended—
				(1)in section
			 920b(h)(1) (article 120b(h)(1)), by striking section 920(g) of this
			 title (article 120(g)) and inserting section 920 of this title
			 (article 120); and
				(2)in section
			 920c(d)(1) (article 120c(d)(1)), by striking section 920(g) of this
			 title (article 120(g))) and inserting section 920 of this title
			 (article 120)).
				6.Availability of
			 Sexual Assault Response Coordinators for members of the National Guard
			(a)Availability in
			 each National Guard State and TerritorySection 584(a) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1433; 10 U.S.C. 1561 note) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following new paragraph (2):
					
						(2)Availability in
				each National Guard State and territoryThe National Guard of
				each State and Territory shall ensure that a Sexual Assault Response
				Coordinator is available at all times to the members of the National Guard of
				such State or Territory. The Secretary of the Army and the Secretary of the Air
				Force may, in consultation with the Chief of the National Guard Bureau, assign
				additional Sexual Assault Response Coordinators in a State or Territory as
				necessary based on the resource requirements of National Guard units within
				such State or Territory. Any additional Sexual Assault Response Coordinator may
				serve on a full-time or part-time basis at the discretion of the assigning
				Secretary.
						.
				(b)Availability To
			 provide assistance for members of the National Guard in State
			 statusSection 1565b of title 10, United States Code, as amended
			 by section 2 of this Act, is further amended in subsection (a)—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting
			 after paragraph (1) the following new paragraph (2):
					
						(2)In the case of a member of the
				National Guard in State status under title 32 who is the victim of a sexual
				assault, assistance provided by a Sexual Assault Response Coordinator shall be
				provided by the Sexual Assault Response Coordinator Assistance available in the
				State or Territory concerned under paragraph (2) of section 584(a) of the
				National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 1561 note),
				but, with the approval of the Secretary of the Army or the Secretary of the Air
				Force, as applicable, may also be provided by Sexual Assault Response
				Coordinator assigned under paragraph (1) of that
				section.
						.
				
